Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Claims 1 & 11
	The examiner acknowledges the amendment of claims 1 & 11.  Applicants arguments filed on (05/23/2022) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
ALLOWABLE SUBJECT MATTER
Claim 20 is allowed.
Claims 9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 11, 14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926) in view of Kendall et al. (U.S. Publication 2009/0296935)
As to claims 1 & 11, ASANO discloses detecting, using a camera (34, Fig. 2 & [0090-0092]) of an information handling device (“100”, Camera B, Fig. 1 & [0074-0075]), an encoded image displayed on a display (display part 22a, Fig. 3) of another device (S802, Fig. 16 & [0163] discloses taking a photo of display part of Camera A while Camera A is displaying a code on is display (S703, Fig. 16)); and deciphering, using a processor, the encoded image to produce a decoded dataset (S804, Fig. 16 & [0163] discloses decoding code therefore acquiring the IP address of the camera and the password (e.g. decoded dataset)),
ASANO is silent to performing, at the information handling device, a function on the decoded dataset.
However, Kendall discloses performing, at the information handling device, a function on the decoded dataset. (See Fig. 5 wherein @504, Fig. 5 decoded data is sent to decompression, key generation @508, Fig. 5 and encoding of a first portion (@510, Fig. 5) and a second portion (@512, Fig. 5)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO’s disclosure to include the above limitations in order to re encode data at a higher level of complexity and protect data from unauthorized use. 
As to claims 4 & 14, ASANO in view of Kendall discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the information handling device (“100”, Camera B, Fig. 1 & [0074-0075]) is a smart hub ([0076]) and wherein the camera of the information handling is a 360-degree worldview camera (See Fig. 1 wherein cameras have unrestricted 360 world view).
As to claims 5 & 15, ASANO in view of Kendall’s above embodiment discloses everything as disclosed in claims 4 & 14. In addition, ASANO discloses further comprising transmitting, from the smart hub and in a transmission, the encoded data to at least one other remote device. (See Claims 1 & 11 rejection)
ASANO in view of Kendall’s above embodiment is silent to transmitting, from the smart hub and in a video transmission. 
However, ASANO’s [0301] discloses transmitting, from the smart hub and in a video transmission. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO in view of Kendall’s disclosure to include the above limitations in order to broaden data sharing capabilities. 
As to claims 6 & 16, ASANO in view of Kendall discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the decoded dataset corresponds to data selected from the group consisting of a file, a document, an image, and a video. (See Abstract & Claims 1 & 11 rationale)
As to claims 7 & 17, ASANO in view of Kendall discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses performing, responsive to the decoding, at least one function based on the decoded data. (S805-S807, Fig. 16 & Corresponding Disclosure)
As to claims 8 & 18, ASANO in view of Kendall discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the deciphering the encoded image comprises deciphering via utilization of a decoding algorithm accessible by the information handling device. (S804, Gih. 16 & Corresponding Disclosure…Examiner notes decoding algorithm used is accessible by the camera)
Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926) in view of Kendall et al. (U.S. Publication 2009/0296935) as applied in claims 1 & 11 above, further in view of Hollis (U.S. Publication 2017/0264427)
As to claims 2 & 12, ASANO in view of Kendall discloses everything as disclosed in claims 1 & 11 respectively. In addition, ASANO discloses wherein the information handling device (“100”, Camera B, Fig. 1 & [0074-0075]) and another device which is a information handling device (“100”, Camera A, Fig. 1 & [0074-0075]) is positioned within a field of view of the camera of the information handling device.
ASANO in view of Kendall is silent to wherein the information handling device is a clamshell device.
However, Hollis in the same field of endeavor of sharing encrypted data discloses sharing encrypted information wherein the information handling device is a clamshell device. (See [0083] & Fig. 5c)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO in view of Kendall’s disclosure to include the above limitations in order to utilize laptops more powerful processing capabilities. 
Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over
ASANO (U.S. Publication 2011/0050926) in view of Kendall et al. (U.S. Publication 2009/0296935) & Hollis (U.S. Publication 2017/0264427) as applied in claims 2 & 12, above further in view of Cipolla et al. (U.S. Patent 6,587,151)
As to claims 3 & 13, ASANO in view of Kendall & Hollis discloses everything as disclosed in claims 2 & 12 respectively but is silent to wherein the camera is positioned on a portion of an A- cover of the information handling device.
However, Cipolla discloses wherein the camera (16, Fig. 2) is positioned on a portion of an A- cover (11, Fig. 2) of the information handling device (10, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO in view of Kendall & Hollis’s disclosure to include the above limitations in order to provide flat closure (See Background and Summary of Invention)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ASANO (U.S. Publication 2011/0050926) in view of Kendall et al. (U.S. Publication 2009/0296935) as applied in claim 1  above, further in view of Skans et al. (U.S. Publication 2016/0343137)
As to claim 10, ASANO in view of Kendall discloses everything as disclosed in claim 1 respectively but is silent to wherein the detecting comprises: maintaining the camera in an always-on mode; and continuously monitoring for the encoded image to enter a field of view of the camera.
However, Skan’s [0042] & Fig. 1-4 discloses maintaining the camera in an always-on mode; and continuously monitoring for the encoded image to enter a field of view of the camera. ([0042] for example is always prepared to receive coordinates and other data via a QR-code (e.g. encoded image)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify ASANO in view of Kendall’s disclosure to include the above limitations in order to accumulate large amounts of data in a smooth streamlined fashion. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant isreminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661